Citation Nr: 0424745	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-04 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lung as due to 
asbestos exposure.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1941 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  During the course of this appeal, the 
veteran relocated and the appeal is currently being handled 
by the RO in Phoenix, Arizona.  

In July 2003, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for left-sided 
pulmonary/lung changes due to smoke inhalation, characterized 
by chronic parenchyma scarring and pleural plaquing.  Thus 
the issues before the Board are now as characterized on the 
first page of this decision.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran is not shown to have COPD that is related to 
active service, and is not shown to have a lung disability 
that is causally or etiologically related to asbestos 
exposure during active service.  


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
active service and is not due to asbestos exposure in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §3.303 (2003).  

2.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for narcolepsy has been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159. In a letter from 
the RO in January 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  In addition, the 
case was remanded by the Board for additional development.  
All relevant VA outpatient treatment records have been 
obtained.  There is no indication that there are any 
pertinent private records available that should be obtained.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the January 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the its claim-development procedures).  
With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum. M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

As noted above, in order for service connection to be 
granted, a current disability, an in-service disease or 
injury, and a medical nexus opinion must be established.  
The service medical records show no complaint, diagnosis or 
treatment for a respiratory disability.  The veteran's 
November 1945 separation examination report shows that a 
chest X-ray was normal and that his respiratory system was 
normal.  

The veteran's DD 214 shows that he served in the United 
States Navy, and the RO has conceded that he was exposed to 
asbestos in service.  It is noted that in a September 2001 
statement from the Department of the Navy, it is stated that 
the veteran's occupation was a machinist's mate and that the 
probability of exposure to asbestos is probable.  

With respect to evidence of a current disability, VA 
outpatient treatment reports dated beginning in 1996 show a 
history of COPD, and in June 1996, a few scattered wheezes 
were noted.  The impression was, COPD.  The veteran has been 
diagnosed with COPD on several occasions, first noted in 
1996.  In March 1999, private records show that the veteran 
was treated after complaining of shortness of breath.  It was 
noted that he had chronic bronchitis from years of smoking 
although he currently had quit for five years.  He was 
admitted to a private facility, and found to have right lower 
lobe pneumonia with sepsis, hypoxemia, dypsnea and shortness 
of breath, and acute exacerbation of chronic obstructive 
pulmonary disease.  

In a November 2000 statement, a VA examiner opined that there 
is a possibility that the veteran's current lung disease is 
related to his history of asbestos exposure while he was in 
the service.  In a March 2001 statement, a private examiner 
noted that the veteran has COPD and pleural plaquing, and 
stated that it was possible the pleural plaquing could be 
related to prior pneumonias, or related to asbestos exposure 
remotely.  He also reported that the veteran had clubbing of 
the fingers which is not a typical feature of COPD, and 
suggested interstial lung disease.  It was noted that this 
did not prove that asbestos exposure and asbestos related 
disease is present, but that it suggested that there is an 
etiology other than COPD for his lung problems, though COPD 
is contributory to a significant degree.  

In a June 2001 statement, a VA examiner stated that a CT scan 
of the chest done that same month showed the presence of 
unilateral left calcified pleural plaques.  It was noted that 
the presence of pleural plaques could well have been the 
result of exposure to asbestos but that this is presumptive 
on her part given the not so classic finding on both CT and 
chest X-rays.  

The veteran was examined by VA in September 2002.  The claims 
file was reviewed.  The veteran's military and medical 
histories were reviewed.  After examination of the veteran, 
the examiner found COPD.  It was noted that there were 
pleural plaques observed by regular chest X-ray, which could 
represent asbestos exposure, but that to date there is no 
evidence of pulmonary parenchymal involvement or pulmonary 
fibrosis, and the question is not settled yet.  It was stated 
that the long tobacco use history is the cause of the 
veteran's COPD.   

The veteran was examined by VA in March 2004.  It was noted 
that the claims file was reviewed by the examiner.  The 
examiner noted the veteran's medical history, including 
medical reports in 1992 which showed left sided parenchymal 
scarring and pleural plaques.  The physician examined the 
veteran.  The assessment was COPD secondary to tobacco abuse.  
The examiner noted that the veteran's COPD became clinically 
symptomatic after 35 years of smoking.  The examiner stated 
that the findings of pleural plaques over the left lung but 
not over the contralateral side as shown on the CAT scan in 
October 2002 is not a typical finding of asbestos-related 
disease.  The examiner stated that it is therefore as likely 
as not that the left sided pulmonary/lung changes 
characterized by chronic parnechymal scarring and pleural 
plaquing are at least as likely not secondary to his fire 
smoke exposure, and thus an inhalation injury.  The examiner 
stated that the left lung injury was as likely as not of 
insufficient clinical severity to cause symptoms.  It was 
noted that the veteran's current complaints of dyspnea on 
exertion are as likely as not solely due to his COPD.  

The examiner also stated that as far as whether there is 
asbestos present, it is at least less likely than not that 
the pleural plaquing only on the left lung is a result of 
asbestos exposure.  The examiner went on to say that even if 
it is speculated that the veteran's asbestos exposure was the 
cause of his left lung pleural plaques and left lung 
parenchymal scarring, this would be of a lesser severity than 
when compared to the severity of his COPD.  

In April 2004, the RO granted service connection for left 
sided pulmonary/lung changes due to smoke inhalation, 
characterized by chronic parenchymal scarring and pleural 
plaquing.  

Despite evidence that the veteran currently suffers from COPD 
and that he was likely exposed to asbestos during active 
service, evidence of a probative medical nexus opinion 
linking his current COPD to service or to asbestos exposure 
is missing.  

The November 2000 statement by a VA examiner notes that there 
is a possibility of a nexus between his exposure to asbestos 
in service and his current lung disability.  Likewise, the 
March 2001 statement notes that it was possible that the 
pleural plaquing could be related to asbestos exposure.  The 
June 2001 VA examiner noted that her opinion linking the 
presence of pleural plaques to exposure to asbestos in 
service was presumptive based on the not so classic findings 
on diagnostic tests.  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

The Board finds that examiners' statements noted in November 
2000, March 2001, and June 2001, lack probative value as the 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature or which are not factually 
supported will not sustain a claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Likewise, these statements are wholly based on self-
acknowledged points of speculation by the physicians and, as 
a result, lack any probative value.  

Case law dictates that lay individuals may not render medical 
conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the veteran as a layperson, lacks the 
ability to diagnosis the onset or etiology of any lung 
disability, thus, his contention are without sufficient 
probative value to sustain his claim.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the September 2002 and March 2004 VA examiners' medical 
opinions.  Initially the Board notes that each examiner 
reviewed the veteran's claims file in conjunction with their 
examinations.  Each detailed the veteran's military and 
medical histories and conducted a physical examination of the 
veteran.  Each provided rationale for the conclusions drawn.  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have a lung disability, including COPD, 
that was incurred in or aggravated by his military service, 
to include exposure to asbestos.  

The Board further notes the September 2002 VA examiner 
suggested a relationship between the veteran's currently 
diagnosed COPD and his history of smoking.  However, the 
veteran has not claimed that he suffers from COPD which is 
related to in-service tobacco use.  The Board observes in 
passing that legislation has been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West 2002).  The 
veteran has been service-connected for a pulmonary disability 
due to smoke inhalation due to fire smoke exposure during 
service.  This involved an incident in service where his ship 
was attacked by enemy fire and his ship caught on fire and 
subsequently sunk.  

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for COPD to include as a result of asbestos 
exposure during service.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for a lung disability as due to exposure 
to asbestos is denied.  

Service connection for COPD is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



